MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Aug 21 2019, 8:44 am

regarded as precedent or cited before any                                 CLERK
                                                                      Indiana Supreme Court
court except for the purpose of establishing                             Court of Appeals
                                                                           and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE:
Patrick M. Schrems                                        INDIANA DEPARTMENT OF
Kara E. Krothe                                            CHILD SERVICES
Bloomington, Indiana                                      Curtis T. Hill, Jr.
                                                          Attorney General of Indiana
                                                          Katherine A. Cornelius
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA




Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019                Page 1 of 21
      In the Matter of the Termination                          August 21, 2019
      of the Parent-Child Relationship                          Court of Appeals Case No.
      of: J.W., An.W., F.W., III,                               19A-JT-349
      Ak.W., and N.W. (Minor                                    Appeal from the Monroe Circuit
      Children),                                                Court
      and                                                       The Honorable Stephen R. Galvin,
                                                                Judge
      P.F. (Mother) and F.W., II                                Trial Court Cause No.
      (Father),                                                 53C07-1806-JT-481
                                                                53C07-1806-JT-482
      Appellants-Respondents,
                                                                53C07-1806-JT-483
              v.                                                53C07-1806-JT-484
                                                                53C07-1806-JT-485

      The Indiana Department of
      Child Services,
      Appellee-Petitioner.



      Tavitas, Judge.


                                             Case Summary
[1]   P.F. (“Mother”) appeals the termination of her parental rights to J.W., Ak.W.,

      F.W., An.W., and N.W. (the “Children”). F.W., II (“Father”) appeals the

      termination of his parental rights to F.W., An.W., and N.W. We affirm.


                                                     Issues
[2]   Mother and Father raise several issues, which we restate as:


              I.       Whether the trial court abused its discretion by denying
                       Father’s motion to continue the termination of parental
                       rights hearing.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019        Page 2 of 21
                 II.      Whether the evidence is sufficient to support the
                          termination of Mother’s and Father’s parental rights.


                                                          Facts
[3]   J.W. was born in November 2007 and Ak.W. was born in January 2009 to

      Mother and M.W. 1 Mother and Father are the parents of F.W., born in

      November 2010; An.W., born in December 2011; and N.W., born in June

      2014.


[4]   In November 2015, the Monroe County Department of Child Services (“DCS”)

      received multiple separate reports of neglect and physical abuse regarding the

      Children. During the investigation, Father ultimately admitted to using a belt

      to discipline Ak.W., which left a laceration on her thigh. DCS was also

      informed regarding sexualized behaviors by Ak.W. DCS made a

      recommendation for an informal adjustment. Shortly thereafter, however,

      Mother informed DCS that she was moving out of the state with Ak.W., and

      DCS was unable to make contact with the family.


[5]   In February 2017, the Bloomington Police Department was involved in a drug

      investigation regarding Father. Father was arrested during a traffic stop while

      two of the Children were in the vehicle with him. Father possessed marijuana

      at the time. During a search of the family’s residence pursuant to a search

      warrant, Mother and two of the Children were present, and the officers found




      1
          M.W.’s parental rights were also terminated, but he does not appeal.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019   Page 3 of 21
      marijuana, digital scales, and a handgun. Mother admitted that she had

      disposed of other drugs prior to the execution of the search warrant. Father

      admitted that he had been dealing heroin and marijuana out of the family’s

      residence, and Mother admitted that marijuana was smoked in the residence.


[6]   The State charged Father with four counts of dealing narcotics, maintaining a

      common nuisance, and neglect of a dependent. The State charged Mother with

      neglect of a dependent, obstruction of justice, and maintaining a common

      nuisance. DCS removed the Children from Mother’s and Father’s care at that

      time and placed them in relative care with their paternal grandmother.


[7]   On February 6, 2017, DCS filed petitions alleging that the Children were

      children in need of services (“CHINS”). After a fact-finding hearing, the trial

      court found that the Children were CHINS. Specifically, the trial court found:


                  2. On February 3, 2017, [Mother] was arrested and charged
                     with Neglect of a Dependent, Obstruction of Justice, and
                     Maintaining a Common Nuisance. Marijuana was found
                     on [Mother]. A gun was found wrapped in a diaper in the
                     children’s bedroom. The children were in their mother’s
                     care at the time of her arrest. [Mother] admitted to
                     smoking marijuana while the children were in her care.


                  3. On November 3, 2017, [Father] was arrested on charges of
                     Dealing Narcotics, Maintaining a common Nuisance, and
                     Neglect of Dependent. Undercover officers had observed
                     [Father] selling heroin on at least 4 occasions. [Father]




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019   Page 4 of 21
                       admitted to ongoing marijuana and heroin use.[ 2] [Father]
                       also has a pending charge for Possession of Marijuana.


                   4. As a noncustodial parent, [M.W.] would not receive
                      custody of his children if they are not found to be Children
                      in Need of Services. The children would be returned to
                      their mother. This is not in the best interests of the
                      children.


                   5. Given [Mother’s] ongoing use of controlled substances and
                      her criminal behavior while the children were present; and
                      in light of [Father’s] ongoing use of controlled substances
                      and his criminal behavior, the coercive intervention of the
                      court is clearly necessary to ensure the health and safety of
                      the children.


      Ex. Vol. I pp. 71-72.


[8]   At some point, the Children disclosed that they are victims of sexual abuse by

      multiple perpetrators, which occurred in North Carolina at maternal

      grandmother’s residence. F.W. described that he witnessed the rape of J.W.


[9]   Paternal grandmother requested that J.W. and Ak.W. be removed from her

      care after discovering J.W. and Ak.W. engaging in sexualized behaviors with

      the other Children. The remaining Children were later removed from paternal

      grandmother’s care after the Children received inappropriate physical

      discipline. A protective order was obtained to prevent paternal grandmother




      2
       DCS presented evidence at the termination of parental rights hearing that Father was dealing heroin, but no
      evidence was presented during the termination hearing that he was using heroin.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019                  Page 5 of 21
       from having any contact with the Children, and the Children were placed in

       foster care.


[10]   In July 2017, the trial court entered a dispositional order, which ordered the

       parents to receive training in the developmental effects of sexual and physical

       trauma on the Children. The trial court also ordered Mother, in part, to: (1)

       participate in a substance abuse evaluation and follow all recommendations; (2)

       submit to weekly random drug screens; (3) participate in weekly therapy; (4)

       participate in a parenting assessment; (5) participate in weekly supervised

       visitation; and (6) participate in home-based case management services. The

       trial court ordered Father, in part, to: (1) participate in a substance abuse

       evaluation and follow all recommendations; (2) submit to weekly random drug

       screens; (3) participate in weekly therapy; (4) participate in weekly supervised

       visitation; (5) participate in home-based case management services; and (6)

       participate in the Fatherhood Engagement Program. The trial court ordered the

       following for the Children:


               1. Life skills therapy shall be provided.


               2. The IEP [Individualized Education Program] process shall be
               initiated at their schools. Each IEP should include a
               comprehensive educational evaluation and accommodations for
               both educational and behavioral deficits in order to minimize
               school exclusion.


               3. Visits with the mother shall be fully supervised and
               therapeutic. They shall take place at least weekly for 2 hours.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019   Page 6 of 21
               4. Group trauma therapy and/or trauma camp program should
               be investigated and the children should be allowed to participate
               in these programs when appropriate.


               5. Fully supervised and therapeutic sibling visits should occur
               monthly between [J.W.] and [Ak.W.].


       Ex. Vol. I p. 74.


[11]   Mother and Father made minimal progress in achieving the goals. The

       Children have significant needs that even experienced therapeutic foster parents

       struggled to address. The Children struggle with sexualized behaviors,

       aggressive behaviors, and multiple mental health disorders. Two of the

       Children required inpatient treatment. Each child required multiple different

       placements in foster care and facilities due to the Children’s behavioral issues.


[12]   DCS filed petitions to terminate Mother’s and Father’s parental rights in June

       2018, and a hearing on the petitions was held on November 29, 2018. At the

       start of the hearing, Father’s attorney stated that DCS’s attorney indicated that

       “they intend[ed] to go to 9:00 p.m.” and that she had a conflict. Tr. Vol. II p. 5.

       The trial court stated that it intended to “complete this case today.” Id. at 6.

       Later in the day, Father’s attorney requested a continuance, which the trial

       court denied. On January 14, 2019, the trial court entered extensive findings of

       fact and conclusions of law and terminated Mother’s and Father’s parental

       rights to the Children. Mother and Father now appeal.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019   Page 7 of 21
                                                    Analysis
                                            I. Motion to Continue

[13]   Father argues that the trial court abused its discretion by denying his motion to

       continue the termination of parental rights hearing. “Generally speaking, a trial

       court’s decision to grant or deny a motion to continue is subject to abuse of

       discretion review.” In re K.W., 12 N.E.3d 241, 244 (Ind. 2014). An abuse of

       discretion may be found in the denial of a motion for a continuance when the

       moving party has shown good cause for granting the motion; however, no

       abuse of discretion will be found when the moving party has not demonstrated

       that he or she was prejudiced by the denial. Id.


[14]   At the start of the hearing on the termination of parental rights petitions,

       Father’s attorney expressed displeasure at staying late in the day to complete

       the presentation of evidence. Later in the day, Father’s attorney requested a

       continuance. At the time of Father’s motion, the only remaining witnesses

       were Father, Mother, the CASA, and a DCS employee that Mother recalled.

       Father contends that the long day of testimony led to instances of lapses in

       attention. Father, however, has failed to demonstrate how these lapses of

       attention prejudiced him or how he was harmed by the denial of the motion to

       continue. As the State points out, Father does “not point to any substantive

       evidence [he] would have presented or testimony [he] decided not to present or

       challenge to support [his] contention the denial of a continuance impacted [his]

       defense.” Appellee’s Br. p. 27. Given the failure of Father to demonstrate

       prejudice, we conclude that the trial court did not abuse its discretion by

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019   Page 8 of 21
       denying the motion to continue and requiring the parties to complete the

       presentation of evidence in one day.


                                       II. Sufficiency of the Evidence

[15]   Mother and Father challenge the termination of their parental relationship with

       the Children. The Fourteenth Amendment to the United States Constitution

       protects the traditional rights of parents to establish a home and raise their

       children. In re K.T.K. v. Indiana Dept. of Child Services, Dearborn County Office, 989

       N.E.2d 1225, 1230 (Ind. 2013). “[A] parent’s interest in the upbringing of [his

       or her] child is ‘perhaps the oldest of the fundamental liberty interests

       recognized by th[e] [c]ourt[s].’” Id. (quoting Troxel v. Granville, 530 U.S. 57, 65,

       120 S. Ct. 2054 (2000)). We recognize that parental interests are not absolute

       and must be subordinated to the child’s interests when determining the proper

       disposition of a petition to terminate parental rights. Id. Thus, “‘[p]arental

       rights may be terminated when the parents are unable or unwilling to meet their

       parental responsibilities by failing to provide for the child’s immediate and long-

       term needs.’” K.T.K., 989 N.E.2d at 1230 (quoting In re D.D., 804 N.E.2d 258,

       265 (Ind. Ct. App. 2004), trans. denied).


[16]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. In re C.G., 954 N.E.2d 910, 923 (Ind.

       2011). We consider only the evidence and reasonable inferences that are most

       favorable to the judgment. Id. We must also give “due regard” to the trial

       court’s unique opportunity to judge the credibility of the witnesses. Id.

       (quoting Ind. Trial Rule 52(A)).
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019   Page 9 of 21
[17]   Pursuant to Indiana Code Section 31-35-2-8(c), “[t]he trial court shall enter

       findings of fact that support the entry of the conclusions required by subsections

       (a) and (b)” when granting a petition to terminate parental rights. 3 Here, the

       trial court did enter findings of fact and conclusions of law in granting DCS’s

       petition to terminate Mother’s and Father’s parental rights. When reviewing

       findings of fact and conclusions of law entered in a case involving the

       termination of parental rights, we apply a two-tiered standard of review. First,

       we determine whether the evidence supports the findings, and second, we

       determine whether the findings support the judgment. Id. We will set aside the

       trial court’s judgment only if it is clearly erroneous. Id. A judgment is clearly

       erroneous if the findings do not support the trial court’s conclusions or the

       conclusions do not support the judgment. Id.


[18]   Indiana Code Section 31-35-2-8(a) provides that “if the court finds that the

       allegations in a petition described in [Indiana Code Section 31-35-2-4] are true,

       the court shall terminate the parent-child relationship.” Indiana Code Section




       3
        Indiana Code Sections 31-35-2-8(a) and (b), governing termination of a parent-child relationship involving a
       delinquent child or CHINS, provide as follows:

               (a) Except as provided in section 4.5(d) of this chapter, if the court finds that the
                   allegations in a petition described in section 4 of this chapter are true, the court shall
                   terminate the parent-child relationship.

               (b) If the court does not find that the allegations in the petition are true, the court shall
                   dismiss the petition.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019                          Page 10 of 21
31-35-2-4(b)(2) provides that a petition to terminate a parent-child relationship

involving a child in need of services must allege, in part:


                 (A)        That one (1) of the following is true:


                     (i)          The child has been removed from the parent for
                                  at least six (6) months under a dispositional
                                  decree.


                     (ii)         The court has entered a finding under IC 31-34-
                                  21-5.6 that reasonable efforts for family
                                  preservation or reunification are not required,
                                  including a description of the court’s finding, the
                                  date of the finding, and the manner in which the
                                  finding was made.


                     (iii)        The child has been removed from the parent and
                                  has been under the supervision of a local office
                                  or probation department for at least fifteen (15)
                                  months of the most recent twenty-two (22)
                                  months, beginning with the date the child is
                                  removed from the home as a result of the child
                                  being alleged to be a child in need of services or
                                  a delinquent child.


                 (B) that one (1) of the following is true:


                            (i)      There is a reasonable probability that the
                                     conditions that resulted in the child’s removal
                                     or the reasons for placement outside the
                                     home of the parents will not be remedied.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019     Page 11 of 21
                                (ii)     There is a reasonable probability that the
                                         continuation of the parent-child relationship
                                         poses a threat to the well-being of the child.


                                (iii)    The child has, on two (2) separate occasions,
                                         been adjudicated a child in need of services;


                        (C)     that termination is in the best interests of the child;
                                and


                        (D)     that there is a satisfactory plan for the care and
                                treatment of the child.


       DCS must establish these allegations by clear and convincing evidence. In re

       V.A., 51 N.E.3d 1140, 1144 (Ind. 2016).


                                          A. Challenge to Findings

[19]   The trial court here made extensive findings of fact and conclusions of law.

       Mother and Father argue that several of the findings were “either problematic

       or insufficiently supported by the evidence presented at trial.” Appellants’ Br.

       p. 16. Our review of the evidence, the findings, and Mother’s and Father’s

       arguments reveals that most of the arguments are merely requests that we

       reweigh the evidence and judge the credibility of the witnesses, which we

       cannot do. See C.G., 954 N.E.2d at 923. Many of the arguments address minor

       factual issues that do not impact the ultimate conclusions of the trial court. To




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019   Page 12 of 21
       the extent necessary, we will address challenges to the findings in the context of

       the arguments below. 4


                             B. Remedy of Conditions Resulting in Removal

[20]   Mother and Father challenge the trial court’s conclusion that there is “a

       reasonable probability that the conditions that resulted in the child’s removal or

       the reasons for placement outside the home of the parents will not be

       remedied.” 5 I.C. § 31-35-2-4(b)(2). “In determining whether ‘the conditions

       that resulted in the [Child’s] removal . . . will not be remedied,’ we ‘engage in a

       two-step analysis.’” In re E.M., 4 N.E.3d 636, 642-43 (Ind. 2014) (quoting

       K.T.K., 989 N.E.2d at 1231). “First, we identify the conditions that led to

       removal; and second, we ‘determine whether there is a reasonable probability

       that those conditions will not be remedied.’” Id. In analyzing this second step,

       the trial court judges the parent’s fitness “as of the time of the termination

       proceeding, taking into consideration evidence of changed conditions.” Id.




       4
         DCS concedes that Finding No. 75 contains a scrivener’s error, as the finding refers to Father, but the
       testimony concerns F.W. This error, however, does not impact the outcome here.
       5
         Mother and Father also argue that there was no reasonable probability that the continuation of the parent-
       child relationship posed a threat to the well-being of the Children. Indiana Code Section 31-35-2-4(b)(2)(B) is
       written in the disjunctive. Consequently, the DCS was required to demonstrate by clear and convincing
       evidence a reasonable probability that either: (1) the conditions that resulted in the Children’s removal or the
       reasons for placement outside the home of the parents will not be remedied, or (2) the continuation of the
       parent-child relationship poses a threat to the well-being of the Children. See, e.g., Bester v. Lake County Office
       of Family & Children, 839 N.E.2d 143, 148 n.5 (Ind. 2005). The trial court here found a reasonable probability
       that the conditions that resulted in the Children’s removal or reasons for placement outside the home of the
       parents will not be remedied, and there is sufficient evidence to support that conclusion. Accordingly, we do
       not address whether the continuation of the parent-child relationship poses a threat to the well-being of the
       Children.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019                       Page 13 of 21
       (quoting Bester, 839 N.E.2d at 152). “We entrust that delicate balance to the

       trial court, which has discretion to weigh a parent’s prior history more heavily

       than efforts made only shortly before termination.” Id. “Requiring trial courts

       to give due regard to changed conditions does not preclude them from finding

       that parents’ past behavior is the best predictor of their future behavior.” Id.


[21]   The Children were initially removed from Mother’s and Father’s care when

       both Mother and Father were arrested as a result of Father selling drugs out of

       the family’s residence. It appears from the record that the charges against

       Mother were resolved, and the charges against Father were still pending at the

       time of the termination hearing. The Children remained out of Mother’s and

       Father’s care because of Father’s continued drug usage and Mother’s and

       Father’s inability to protect the Children and address their special needs.

       Although the trial court ordered services in July 2017, Mother and Father made

       little to no progress during the proceedings.


[22]   After their removal, the Children disclosed that they were subjected to

       significant sexual abuse by multiple third parties. The Children have also

       molested each other. Mother and Father were generally uncooperative in

       attempts to identify the perpetrators. Each of the Children has multiple mental

       health issues that have made caring for them difficult. J.W. has been diagnosed

       with reactive attachment disorder, post-traumatic stress disorder (“PTSD”), and

       oppositional defiant disorder. Ak.W. has also been diagnosed with

       oppositional defiant disorder and attention deficit hyperactivity disorder; she is

       sometimes incontinent and has been violent and has required inpatient

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019   Page 14 of 21
       treatment. F.W. has been diagnosed with PTSD, attention deficit hyperactivity

       disorder, a depressive disorder, and encopresis; he has hallucinations and a fear

       of restrooms. An.W. has been diagnosed with attention deficit disorder and

       possibly PTSD; he required inpatient treatment and has been violent and

       aggressive. N.W. has sexualized behaviors and is agitated for several days after

       visits with Mother and Father.


[23]   Mother had a psychological assessment in October 2018. Mother received the

       following diagnosis: “border line intellectual functioning, post-traumatic stress

       disorder also called PTSD, major depressive disorder recurrent episode

       unspecified with anxious distress, child neglect suspected initial encounter,

       personal history which is a past history of spouse or partner violence physical

       personal history, past history a spouse or partner psychological abuse.” Tr. Vol.

       I pp. 143-44. The therapist recommended counseling with a focus on PTSD,

       depression, and parenting skills.


[24]   Mother’s attendance at individual therapy was inconsistent, and she failed to

       make substantial progress in the therapy sessions. Mother’s drug screens were

       negative, but she missed several of the screens. Mother consistently denied any

       responsibility for the removal of the Children from her care. Mother did,

       however, participate in education on the developmental effects of sexual and

       physical trauma for the Children.


[25]   Although Mother attended supervised visitations with the Children, there were

       issues that visitation service providers had to address. On one occasion,


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019   Page 15 of 21
       Mother smoked and cursed in front of J.W.; Mother called visits at the library

       “boring”; Mother spoke negatively about the family case manager and the

       service provider supervising visits. Tr. Vol. I p. 29. Once, Mother became very

       angry, and J.W. told Mother to “calm down and to breath [sic] and to try to

       have a positive visit.” Id. at 31. Service providers observed a lack of

       consistency in bonding between Mother and J.W.; J.W. would try to hug

       Mother, but Mother would not respond to J.W. During visits, Mother and

       Father had little control over N.W. and were unable to calm N.W.


[26]   In January 2018, Father obtained a substance abuse evaluation. At the

       evaluation, Father minimized his substance abuse, the need for involvement of

       DCS, and the safety of the Children. Father told the therapist that he “will

       never quit using marijuana.” Ex. Vol. II p. 256. Although therapy was

       recommended, Father “disclosed he had no plans of engaging in treatment.”

       Id. During the proceedings, Father failed multiple drug screens due to positive

       results for marijuana, cocaine, and benzoylecgonine. Although Father started

       treatment in intensive out-patient treatment (“IOP”) and recovery coaching, his

       attendance was sporadic. Father was dismissed from his IOP, and there was no

       progress in his substance abuse treatment.


[27]   At the time of the termination hearing in November 2018, Mother and Father

       had simply made too little progress. Father continued to use illegal drugs, and

       Mother and Father were unable to meet the Children’s high needs. Mother was

       inconsistent in admitting her knowledge of the sexual abuse of the Children

       prior to DCS’s involvement. Although Mother admitted to some providers that

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019   Page 16 of 21
       she was aware of the abuse, she claimed to others that she was unaware of the

       abuse until the Children were removed. Mother often told providers that the

       Children would behave better if they were simply returned to Mother’s care.

       Although Mother had obtained housing prior to the termination hearing, but it

       was a two-bedroom apartment, which most service providers testified was

       inappropriate to meet the Children’s needs due to their sexualized behaviors

       and sexual abuse of each other. 6


[28]   Mother consistently minimized her involvement in the cause of the Children’s

       removal and continued placement outside of her home, and Mother and Father

       consistently failed to recognize the Children’s significant needs. Given the lack

       of progress by Mother and Father, we conclude that the trial court did not

       clearly err when it found a reasonable probability that the conditions that

       resulted in the Children’s removal or the reasons for placement outside the

       home of the parents will not be remedied.


                                             B. Children’s Best Interests

[29]   Both Mother and Father argue that it was not in the Children’s best interests to

       terminate their parental rights. In determining what is in the best interests of a




       6
         Mother was also pregnant at the time of the hearing on the termination of parental rights. Mother and
       Father challenge the trial court’s Finding No. 59, that they are engaged to be married and living together.
       The family case manager testified that she believed Mother and Father were engaged, but no further evidence
       was presented on the issue. As for housing, Mother and Father were repeatedly vague about their housing
       situation. Mother had recently obtained a two-bedroom apartment, and Father testified that he had been
       “trying to get the money for this apartment so we can get the kids.” Tr. Vol. II p. 97. Regardless, any errors
       in the finding do not impact the ultimate conclusions here.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019                  Page 17 of 21
       child, the trial court is required to look at the totality of the evidence. Z.B. v.

       Indiana Dep’t of Child Servs., 108 N.E.3d 895, 903 (Ind. Ct. App. 2018), trans.

       denied. In doing so, the trial court must subordinate the interests of the parents

       to those of the child involved. Id. Termination of a parent-child relationship is

       proper where the child’s emotional and physical development is threatened. In

       re K.T.K., 989 N.E.2d at 1235. A trial court need not wait until a child is

       irreversibly harmed such that his or her physical, mental, and social

       development is permanently impaired before terminating the parent-child

       relationship. Id. Additionally, a child’s need for permanency is a “central

       consideration” in determining the best interests of a child. Id.


[30]   These Children experienced significant sexual trauma and have debilitating and

       significant mental health needs. In fact, during the foster care placements, both

       An.W. and Ak.W. required inpatient treatment. Even foster parents with

       significant experience and training to care for high needs children struggled to

       care for the Children, and accordingly, multiple placements were required for

       each child. The Children displayed sexualized behaviors, aggressive behaviors,

       and incontinence. All of the Children require a high degree of stability and

       supervision, especially while sleeping. Mother and Father did not make

       meaningful progress in learning to address the Children’s needs. Mother and

       Father displayed a lack of understanding of the challenges of parenting the




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019   Page 18 of 21
       Children. 7 Mother often told service providers that the Children’s behaviors

       would improve if they were returned to her.


[31]   The CASA testified that termination of parental rights was in the Children’s

       best interest. According to the CASA, Mother and Father “failed to protect

       [the Children] from extensive physical, sexual, and emotional abuse” and

       “failed to acknowledge how their actions or inactions have resulted in this

       abuse.” Tr. Vol. II p. 110. Mother and Father “minimize[d] and dismiss[ed]

       their children’s troubling behaviors even to the point of blaming the children for

       some of those behaviors.” Id. Father, additionally, has not achieved sobriety.

       The CASA testified: “There’s no indication that the parents have any ability to

       obtain and maintain stability in residence, employment, or personal care.

       There’s no indication that this will ever change.” Id. According to the CASA,

       the Children “cannot progress in their personal trauma until the parent child

       relationship is terminated.” Id.


[32]   Under these circumstances, the trial court’s conclusion that termination of

       Mother and Father’s parental rights is in the best interest of the Children is not

       clearly erroneous.




       7
         Mother contends that her mental disability, alone, is not a proper ground for terminating her parental rights.
       It is clear, however, that the trial court’s decision was not based on Mother’s mental disability.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019                    Page 19 of 21
                                               C. Adequate Plan

[33]   Finally, Mother and Father also challenge the trial court’s finding that there is a

       satisfactory plan for the care and treatment of the Children. Indiana courts

       have held that for a plan to be “‘satisfactory’” for the purposes of the

       termination statute, it “‘need not be detailed, so long as it offers a general sense

       of the direction in which the child will be going after the parent-child

       relationship is terminated.’” In re A.S., 17 N.E.3d 994, 1007 (Ind. Ct. App.

       2014) (quoting Lang v. Starke Cnty. Office of Family and Children, 861 N.E.2d 366,

       375 (Ind. Ct. App. 2007), trans. denied), trans. denied.


[34]   Mother and Father argue that DCS has failed to provide proper foster care for

       the Children and that Mother is willing and able to care for the Children. DCS,

       however, is only required to offer a general sense of the plan for the Children

       after termination of Mother’s and Father’s parental rights. The DCS family

       case manager testified that the plan for the Children was adoption, and

       adoption is a satisfactory plan. See, e.g., Lang, 861 N.E.2d at 375 (holding that

       adoption and independent living are satisfactory plans). Some of the Children

       are already in pre-adoptive homes, and the family case manager testified that

       adoptive homes could be found for all of the Children. The trial court’s finding

       that DCS had a satisfactory plan is not clearly erroneous.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019   Page 20 of 21
                                                 Conclusion
[35]   The trial court did not abuse its discretion by denying Father’s motion for a

       continuance. Furthermore, the trial court’s termination of Mother’s and

       Father’s parental rights is not clearly erroneous. We affirm.


[36]   Affirmed.


       Crone, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-349 | August 21, 2019   Page 21 of 21